EXHIBIT 10.2

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of January 24, 2020 (this “Amendment”), is entered into by
and among the following parties:

(a)    SPRINT SPECTRUM L.P., as initial Servicer (the “Servicer”);

(b)    THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “Sellers” (the
“Sellers” and together with the Servicer, the “Sprint Parties”);

(c)    THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “CONDUIT
PURCHASERS” (the “Conduit Purchasers”);

(d)    THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “COMMITTED
PURCHASERS” (the “Committed Purchasers”);

(e)    THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “PURCHASER
AGENTS” (the “Purchaser Agents”);

(f)    MIZUHO BANK, LTD., as Administrative Agent (in such capacity, the
“Administrative Agent”), Lead Arranger, Structuring Agent and Collateral Agent
(in such capacity, the “Collateral Agent”);

(g)    MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (“MUFG”),
as Joint Lead Arranger; and

(h)    SMBC NIKKO SECURITIES AMERICA, INC. (“SMBCSI”), as Joint Lead Arranger.

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below).

RECITALS

WHEREAS, the Sellers, the Servicer, the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents, the Collateral Agent, the Administrative
Agent, MUFG and SMBCSI entered into that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of June 29, 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”);

WHEREAS, concurrently herewith, a Joinder, Assignment and Assumption Agreement
and Amendment dated as of the date hereof (the “Joinder”) is being executed by
each of the parties thereto whereby Barclays Bank PLC will be assigned a portion
of the rights and obligations of certain Committed Purchasers and Conduit
Purchasers and will become a Committed Purchaser and Purchaser Agent under the
Receivables Purchase Agreement;



--------------------------------------------------------------------------------

WHEREAS, concurrently herewith, the Servicer, the Sellers, the Administrative
Agent, the Collateral Agent and the Purchaser Agents will enter into an
Extension Fee Letter (the “Extension Fee Letter”);

WHEREAS, the parties to the Receivables Purchase Agreement desire to amend the
Receivables Purchase Agreement on the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

1.    Amendment to the Receivables Purchase Agreement.

(a)    The Receivables Purchase Agreement is hereby amended by inserting the
following new Section 2.5 in the appropriate location therein:

“SECTION 2.5    Effect of Benchmark Transition Event.

(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Sellers may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Purchaser Agents
and the Sellers so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from the Required
Purchasers. Any such amendment with respect to an Early Opt-in Election will
become effective on the date that the Required Purchasers have delivered to the
Administrative Agent written notice that the Required Purchasers accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 2.5 will occur prior to the applicable Benchmark Transition
Start Date.

(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Sellers and the Purchaser Agents of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Purchaser Agents pursuant to this Section 2.5, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest



--------------------------------------------------------------------------------

error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.5.

(d)    Benchmark Unavailability Period. During any Benchmark Unavailability
Period, the applicable Base Rate shall be the Yield Rate for a Rate Tranche with
respect to which the Yield Rate would otherwise be the applicable Bank Rate.”

(b)     The definition of “Purchase Termination Date” set forth in Appendix A of
the Receivables Purchase Agreement is hereby amended by replacing the date
“February 3, 2021” set forth therein with the date “January 21, 2022”.

(c)    The definition of “LIBO Rate” set forth in Appendix A of the Receivables
Purchase Agreement is hereby amended by inserting the language “and a Benchmark
Transition Event has not occurred,” immediately after the language “the
foregoing clause,” set forth therein.

(d)    Appendix A of the Receivables Purchase Agreement is hereby amended by
inserting the following definitions in the appropriate locations therein:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Sellers giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Yield Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Sellers giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Yield Period,” timing and frequency of



--------------------------------------------------------------------------------

determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

  (1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

  (2)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

  (3)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.



--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Purchasers, as applicable, by notice to the Sellers, the
Administrative Agent (in the case of such notice by the Required Purchasers) and
the Purchaser Agents.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that the LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 2.5
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 2.5.

(e) “Early Opt-in Election” means the occurrence of:

 

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Purchasers to the Administrative Agent (with a copy to the Sellers)
that the Required Purchasers have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.5, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and

 

  (2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Purchasers to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Sellers and the Purchaser Agents or by the Required
Purchasers of written notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the



--------------------------------------------------------------------------------

benchmark, (or a successor administrator) on the Federal Reserve Bank of New
York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

2.    Representations and Warranties. Each Sprint Party hereby represents and
warrants as of the date hereof as follows:

(a)    Representations and Warranties. The representations and warranties made
by it in the Receivables Purchase Agreement are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Receivables Purchase Agreement as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary
organizational action on its part. This Amendment and the Receivables Purchase
Agreement as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their respective terms.

(c)    No Termination Events. After giving effect to this Amendment and the
transactions contemplated hereby, no Event of Termination, Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event exists or shall
exist.

3.    Entire Agreement. Except as otherwise amended hereby, all of the other
terms and provisions of the Receivables Purchase Agreement are and shall remain
in full force and effect and the Receivables Purchase Agreement, as amended and
supplemented by this Amendment, is hereby ratified and confirmed by the parties
hereto. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
contains the entire understanding of the parties with respect to the provisions
of the Receivables Purchase Agreement amended and supplemented hereby and may
not be modified except in writing signed by all parties. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Receivables Purchase Agreement other than as set forth herein.

4.    Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Collateral Agent and the Administrative Agent of:

 

  (a)

duly executed counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto,



--------------------------------------------------------------------------------

  (b)

duly executed counterparts of the Joinder (whether by facsimile or otherwise)
executed by each of the parties thereto,

 

  (c)

duly executed counterparts of the Extension Fee Letter (whether by facsimile or
otherwise) executed by each of the parties thereto, and

 

  (d)

confirmation from each Purchaser Agent that all amounts due and owing under the
Extension Fee Letter and any other Fee Letter have been paid in full.

5.    Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

6.    Severability. If any one or more of the agreements, provisions or terms of
this Amendment shall for any reason whatsoever be held invalid or unenforceable,
then such agreements, provisions or terms shall be deemed severable from the
remaining agreements, provisions and terms of this Amendment and shall in no way
affect the validity or enforceability of the provisions of this Amendment or the
Receivables Purchase Agreement, as applicable.

7.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

8.    Reaffirmation of Performance Support Agreement. After giving effect to
this Amendment, the Joinder and the Extension Fee Letter, all of the provisions
of the Performance Support Agreement shall remain in full force and effect and
the Performance Support Provider hereby ratifies and affirms the Performance
Support Agreement and acknowledges that the Performance Support Agreement has
continued and shall continue in full force and effect in accordance with its
terms.

9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Sprint Party, and their respective successors and permitted
assigns.

10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

SPRINT SPECTRUM L.P.

as Servicer

By:  

/s/ Jud Henry

Name:   Jud Henry Title:   VP and Treasurer



--------------------------------------------------------------------------------

SFE 1, LLC SFE 2, LLC, each as a Seller By:  

/s/ Jud Henry

Name:   Jud Henry Title:   VP and Treasurer



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Administrative Agent, Lead Arranger, and Structuring Agent
By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory MIZUHO BANK, LTD., as
Collateral Agent By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory MUFG BANK, LTD. F/K/A
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arranger By:  

/s/ Christopher Pohl

Name:   Christopher Pohl Title:   Managing Director

SMBC NIKKO SECURITIES AMERICA, INC.,

as Joint Lead Arranger

By:  

/s/ Yukimi Konno

Name:   Yukimi Konno Title:   Managing Director



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION,

as a Conduit Purchaser

By:  

/s/ Kevin J. Corigan

Name:   Kevin J. Corrigan Title:   Vice President

MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Purchaser Agent for the Victory Purchaser Group

By:  

/s/ Christopher Pohl

Name:   Christopher Pohl Title:   Managing Director

MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Committed Purchaser for the Victory Purchaser Group

By:  

/s/ Christopher Pohl

Name:   Christopher Pohl Title:   Managing Director



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Purchaser Agent for Mizuho Bank, Ltd., as Committed Purchaser

By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

MIZUHO BANK, LTD.,

as a Committed Purchaser

By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC,

as a Conduit Purchaser

By: MAF Receivables Corp., Its Member By:  

/s/ Irna Khaimova

Name:   Irna Khaimova Title:   Vice President

SMBC NIKKO SECURITIES AMERICA, INC.,

as a Purchaser Agent for the Manhattan Purchaser Group

By:  

/s/ Yukimi Konno

Name:   Yukimi Konno Title:   Managing Director

SUMITOMO MITSUI BANKING CORPORATION,

as a Committed Purchaser for the Manhattan Purchaser Group

By:  

/s/ Satoshi Takahara

Name:   Satoshi Takahara Title:   Executive Director



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By:   Crédit Agricole Corporate and Investment Bank, as attorney-in-fact By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director By:  

/s/ Roger Kiepper

Name:   Roger Kiepper Title:   Managing Director CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Purchaser Agent for the Atlantic Asset Purchaser Group By:
 

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director By:  

/s/ Roger Kiepper

Name:   Roger Kiepper Title:   Managing Director CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Committed Purchaser for the Atlantic Asset Purchaser Group
By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director By:  

/s/ Roger Kiepper

Name:   Roger Kiepper Title:   Managing Director



--------------------------------------------------------------------------------

SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH,

as a Purchaser Agent for Sumitomo Mitsui Trust Bank, Limited, as Committed
Purchaser

By:  

/s/ Tommy Canstantinou

Name:   Tommy Constantinou Title:   Vice President

SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH,

as a Committed Purchaser

By:  

/s/ Tommy Canstantinou

Name:   Tommy Constantinou Title:   Vice President



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, as a Purchaser Agent for The Toronto-Dominion Bank,
as Committed Purchaser By:  

/s/ Bradley Purkis

Name:   Bradley Purkis Title:   Managing Director

THE TORONTO-DOMINION BANK,

as a Committed Purchaser

By:  

/s/ Bradley Purkis

Name:   Bradley Purkis Title:   Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Purchaser Agent for JPMorgan Chase Bank, N.A., as Committed Purchaser

By:  

/s/ Alexander Louis-Jeune

Name:   Alexander Louis-Jeune Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as a Committed Purchaser

By:  

/s/ Alexander Louis-Jeune

Name:   Alexander Louis-Jeune Title:   Executive Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Purchaser Agent for Barclays Bank PLC, as Committed
Purchaser By:  

/s/ David Hulnger

Name:   David Hulnger Title:   Director

BARCLAYS BANK PLC,

as a Committed Purchaser

By:  

/s/ David Hulnger

Name:   David Hulnger Title:   Director



--------------------------------------------------------------------------------

SPRINT CORPORATION, as Performance Support Provider By:  

/s/ Jud Henry

Name:   Jud Henry Title:   VP and Treasurer